   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )     CRIMINAL ACTION NO.
     v.                      )        2:18cr116-MHT
                             )             (WO)
JACK D. WILLIAMS             )


                       JUDGMENT

    Because defendant Jack D. Williams has successfully

completed the Pretrial Diversion Program, it is ORDERED

that the government's motion to dismiss the indictment

(doc. no. 259) is granted; the indictment (doc. no. 1)

is dismissed with prejudice as to defendant Jack D.

Williams; and defendant Williams is discharged.

    DONE, this the 11th day of February, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
